Citation Nr: 1427631	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  13-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In May 2013, the Veteran presented testimony at a personal hearing before the Board.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA and VBMS paperless claims processing systems. 

The issue of entitlement to an increased rating for posttraumatic stress disorder was raised at the May 2013 hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is evidence the Veteran had in-service noise exposure on an aircraft carrier as an aviation airman.

2.  There is evidence of diagnoses of bilateral sensorineural hearing loss and tinnitus.  

3.  The preponderance of the evidence is against a finding that bilateral sensorineural hearing loss or tinnitus had their onset in service or that sensorineural hearing loss was manifested to a compensable degree within one year following service discharge.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VA has an optional new initiative that offers veterans and survivors faster decisions from VA on compensation, pension, and survivor benefit claims.  It is called the "Fully Developed Claims" (FDC) program.  See http://www.benefits.va.gov/fdc/.  The application for compensation benefits comes with notice of the evidence necessary to substantiate multiple types of claims, which included a claim for service connection.  See VA Form 21-526EZ.  The Veteran's claims file shows he participated in this initiative and submitted a completed VA Form 21-526EZ in March 2011, using the version created in February 2010.  On page 1 of this form, it provides that in order to support a claim for service connection, the evidence must show the claimant had an injury or disease in service, a current disability, and a relationship between the two.  Thus, he received notice of the evidence necessary to substantiate a claim for service connection, and therefore, the duty to notify was satisfied.

To the extent that one may find that it is unclear whether the Veteran did, in fact, receive proper notice through this application process, the Board finds that statements and testimony from the Veteran establish that he has actual knowledge of the evidence necessary to establish a claim for service connection.  For example, in his notice of disagreement, the Veteran stated, "It is my belief that my service on the above[-]mentioned airbases and, especially the aircraft carrier, has resulted in my Hearing Loss and Tinnitus, since my occupation as a barber in no way affected my hearing."  At the May 2013 hearing, the Veteran testified that he had in-service noise exposure, that he currently had hearing loss and tinnitus and that two medical professionals told him that his hearing loss was related to in-service noise exposure.  These statements from the Veteran show beyond any doubt that he understands that he needs these three elements to establish service connection for these disabilities.  

B.  Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1.  Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claims being decided herein.  The Veteran's service treatment records have been obtained and appear to be complete.  VA also obtained VA treatment records identified by the Veteran on his application for benefits.  The Veteran has stated he has received treatment from VA only for these disabilities.

2.  Duty to Provide Examination/Opinion

The Secretary must secure a VA medical examination or opinion when there is (1) evidence of a current disability or recurrent symptoms; (2) evidence that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Here, VA provided the Veteran with an examination in connection with the claims in June 2011.  The Board finds that the examination is adequate for rating purposes, as the examiner reviewed the claims file, obtained the Veteran's medical history pertaining to these two disabilities, reported relevant clinical findings, and provided an opinion with a rationale that incorporated evidence in the claims file and medical principles.

3.  Bryant notice

As noted in the Introduction, the Veteran was provided with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issues involved, including the requirements for establishing service connection.  See Transcript (Tr.) on page 2.  The undersigned discussed the possibility of submitting additional evidence, and the Veteran stated he had submitted an opinion from his VA examiner relating the disabilities to service.  Id. on page 5.  Thus, the evidence shows that the Veteran has actual knowledge of the evidence needed to substantiate his claim (a nexus between the current disabilities and service).  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time.

II.  Service Connection

A.  Law

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic diseases, such as sensorineural hearing loss (an organic disease of the nervous system), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

If no presumptions apply to a claim, there must be satisfactory evidence of (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

B.  Contentions

The Veteran described his contentions as to the origins of his current disabilities at a hearing before the Board in May 2013.  He stated he was exposed to noise on a regular basis while in service, as he worked on an aircraft carrier as an aviation airman.  He described having some ringing in the ears at the time he separated from service.  He noted he had told the VA examiner that his hearing loss/tinnitus began 10 to 15 years ago, but estimated at the hearing that it was longer than that.  The Veteran testified he had worked as a barber for many years and thus had not been exposed to loud noises following service discharge. 

No other theories of entitlement are reasonably suggested by the Veteran's written submissions of the evidence of record.  See Robinson v. Peake, 21 Vet. App. 545, 552-53 (2008) (Board is required to address all theories of entitlement reasonably raised by the record or the claimant), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

C.  Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.  The Board will address the disabilities together because the analysis is essentially the same for both disabilities.  
1.  Present disability

There is competent evidence that the Veteran has been diagnosed with bilateral hearing loss disability for VA purposes, see 38 C.F.R. § 3.385 (2013), and tinnitus.  Thus, the criterion of a current disability has been met. 

2.  Inservice injury/disease/event

The Board concludes that the Veteran had in-service noise exposure, as evidenced by his service on an aircraft carrier as an aviation airman in the Navy.  

3.  Nexus

The Veteran's claims are being denied based upon the lack of persuasive evidence of a nexus between the post service bilateral hearing loss disability and tinnitus and service.  

a. Factual basis

The first step in determining whether the Veteran's condition is related to service is determining the precise factual basis that should be considered.  Evidence of nexus that is based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the evidence leads to the conclusion that the Veteran developed hearing loss more than 30 years after discharge from service in 1968.  First, an August 1968 Report of Medical Examination shows that the Veteran underwent spoken voice and whispered voice tests; however, the results are illegible, and it is unclear if both ears were tested.  Accordingly, it does not provide any help in determining the onset of hearing loss.

Second, a January 2005 VA treatment record shows that the Veteran was being seen on an initial visit at this facility.  The examiner noted that the Veteran reviewed questions regarding the state of his health and that he had a negative history except for those findings with "x's" next to the symptoms.  This list included "Ringing in the ears" and "Decrease in hearing," and there were no x's next to these symptoms.  There were x's next to multiple other symptoms, such as wearing contacts, leg cramps, frequent urination, and back pain.  Thus, the Veteran was specifically asked about ringing in the ears and decreased hearing, and he denied such symptoms.  The Board accords the facts shown in the January 2005 record high probative value, as they were made in connection with medical treatment, which statements tend to be credible.  See FED. R. EVID. 803(4); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  Additionally, the Veteran provided this information prior to having submitted claims for compensation benefits for these two disabilities, which enhances their credibility because the Veteran could not have had any conscious or unconscious bias in reporting.

Third, the first time the Veteran raised issues of hearing loss and tinnitus was in November 2006.  There, the VA examiner wrote, "[The Veteran] reports he's having decreased hearing and tinnitus.  When he was in the military, he was on an aircraft carrier and slept below the flight deck.  He has noticed some decreased hearing, left is worse than right.  He also has noted some ringing, high pitched in the left ear."  The Board interprets the examiner's statements as reflecting that the Veteran reported that his hearing conditions were of relatively recent origin.

Fourth, five years later, at the June 2011 audiological evaluation, the Veteran told the audiologist that his family and friends would need to repeat themselves, which difficulty started about "10 to 15 years ago and became gradually worse over time."  Ten to 15 years ago would fall between 2001 and 1996.  Although these reports would contradict his reporting in 2005 above if taken at face value, the broad range provided indicates that the Veteran's recollection as to the onset of his conditions has been vague since at least that time.  

Fifth, the Veteran alleged at the May 2013 hearing that he had had hearing loss since service discharge and had some ringing of the ears at that time as well.  Although the Veteran may have experienced some temporary hearing loss and tinnitus during service, to the extent that the Veteran is implying chronic symptoms since service discharge, the Board finds such statements unreliable because the above evidence all supports a finding that his conditions became manifest decades after service.  The Board recognizes that at the hearing, the Veteran testified he had informed the VA audiologist at the June 2011 audiological evaluation that his hearing loss had begun between 10 and 15 years ago but that he realized it was "longer than that."  See Tr. on page 4.  However, the Board concludes the Veteran's present recollection is not accurate and reliable, as it is contradicted by statements he made closer in time to the onset of his symptoms when his memory was more likely to have been accurate.  

Ultimately, it is within common knowledge that hearing problems tend to have a gradual onset, particularly when they do not immediately follow acoustic trauma or other proximate cause.  Accordingly, it is to be expected that there is some uncertainty as to precisely when the symptoms began or reached a particular threshold.  The Veteran's reports have been somewhat inconsistent and reflect that he is currently not a reliable historian as to the onset of systems.  Based upon all the available evidence, the Board finds that the Veteran's hearing loss and tinnitus did not manifest to any perceptible level more than 30 years following service discharge.

b. Evidence of nexus

Having determined the relevant factual basis, the Board will consider the evidence addressing nexus.

First, the fact that the Veteran did not experience symptoms for a very long time after service is tends to establish that the hearing loss and tinnitus the Veteran experienced was not related to in-service noise exposure.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); cf Kahana v. Shinseki, 24 Vet. App. 428, 438-39 (2011) (Lance, J., concurring) (noting that the Board may consider the absence of symptom under Maxson so long as it does not improperly infer the absence of symptoms from the absence of treatment or other corroboration).

Second, there is medical evidence that the Veteran's current bilateral hearing loss and tinnitus are not related to in-service noise exposure.  In the June 2011 VA audiological evaluation report, the audiologist concluded that, "Given that [the Veteran's] reports of difficulty did not start until about 10 to 15 years ago, it is therefore less likely than not that his current hearing loss and tinnitus are related to noise exposure when in the service."  The basis of this opinion is clear and persuasive.  Although there is no legal requirement that hearing loss manifest within a particular time to be granted compensation, see Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the expert examiner concluded as a factual matter that the passage of time was a strong evidence against a connection based upon medical science and the examiner's experience.  

Third, there is no competent evidence that bilateral sensorineural hearing loss was diagnosed within one year following service discharge, and the Veteran has not alleged that such evidence exists.  

As to the Veteran's contentions, the Board has considered that the Veteran testified at the May 2013 hearing that two VA examiners had essentially attributed his current hearing loss and tinnitus to service and that one of them had written a letter, which was part of the record.  There is a December 2011 letter in the record signed by one of the people the Veteran mentioned (a nurse practitioner, J.B.), who wrote that she was documenting a November 2011 audiology consult with L.A.S., an audiologist.  On review, it appears that the nurse practitioner did not provide any of thoughts or opinion of her own, but rather cut and pasted the November 2011 clinical findings made by the VA audiologist into the letter.  The November 2011 clinical record does not include an opinion from the audiologist as to the etiology of the hearing loss or the tinnitus.  Instead, the audiologist noted that the Veteran was there for a hearing aid evaluation, and he relayed that he had been denied service connection.  The audiologist stated she informed the Veteran that he could appeal the denial and gave him the telephone number for the claims office.  She made no comment as to the likely etiology of the Veteran's hearing loss and/or tinnitus.  Thus, the Board interprets the November 2011 VA clinical record as not providing a nexus between the post service bilateral hearing loss disability and tinnitus and service.  In other words, this evidence does not support a nexus between the current disabilities and service.

Finally, the Board has considered the Veteran's lay belief that his conditions are related to service.  Although the Veteran has stated that his current bilateral hearing loss disability and tinnitus are related to noise exposure in service, the Board finds that the Veteran's opinion, even if competent, would not outweigh the June 2011 VA audiologist's medical opinion.  Certainly, the Veteran is competent to attest to in-service noise exposure and post-service symptoms, such as decreased hearing and ringing of the ears, which fall within the realm of common medical knowledge.  See Kahana, 24 Vet. App. at 438 (noting a layperson is competent to report on matters of which he or she has personal knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The general principle that noise exposure may lead long-term hearing loss is also within the realm of common knowledge.  However, whether hearing loss is likely to be related to service in a particular case where there was a long gap between exposure and the onset of symptoms is a medically complex issue beyond the knowledge of a lay observer or adjudicator.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007), and Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Such complex medical questions may be resolved only by a clinician with specialized knowledge and training, such as the June 2011 VA audiologist.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  The Veteran has not shown that he has the expertise to translate those symptoms into clinical diagnoses, or to etiologically relate them to his active service give the overall complexity of the facts in this specific case.

For all the above reasons, the Board concludes that the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus are denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, such doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


